 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Respondent

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT STEVEN BROWN,                                  CASE NO. 1:18-CV-01570-SAB (HC)

11                                 Petitioner,             ORDER GRANTING RESPONDENT’S
                                                           MOTION TO STAY
12                           v.
                                                           (ECF No. 17)
13   BRUCE PLUMLEY, Warden,

14                                 Respondent.

15

16            On May 14, 2019, Respondent filed a motion to stay proceedings or alternatively, motion for

17 extension of time to file a response to Petitioner’s § 2241 petition.

18            IT IS HEREBY ORDERED that Respondent’s request for a stay of proceedings is GRANTED.

19 Respondent shall file a status report by July 15, 2019, or fifteen days after the Supreme Court issues its

20 decision on the petition for writ of certiorari in United States v. Herrold, No. 17-1445, whichever is earlier.

21 IT IS SO ORDERED.

22
     Dated:     May 30, 2019
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28



30
